Case 4:21-cv-00154-SDJ-KPJ Document 31-1 Filed 04/15/21 Page 1 of 2 PageID #: 304




                      CENTERS FOR DISEASE CONTROL AND PREVENTION
                        DEPARTMENT OF HEALTH AND HUMAN SERVICES

                                 ORDER UNDER SECTION 361
                       OF THE PUBLIC HEALTH SERVICE ACT (42 U.S.C. 264)
                         AND 42 CODE OF FEDERAL REGULATIONS 70.2

                       TEMPORARY HALT IN RESIDENTIAL EVICTIONS TO
                         PREVENT THE FURTHER SPREAD OF COVID-19


   SUMMARY
   Subject to the limitations under Applicability, a landlord, owner of a residential property, or
   other person1 with a legal right to pursue eviction or possessory action, shall not evict any
   covered person from any residential property in any jurisdiction to which this Order applies
   during the effective period of the Order.

   DEFINITIONS
    Available government assistance means any governmental rental or housing payment benefits
   available to the individual or any household member.

    Available housin ' means any available, unoccupied residential property, or other space for
   occupancy in any seasonal or temporary housing, that would not violate federal, state, or local
   occupancy standards and that would not result in an overall increase of housing cost to such
   individual.

    Coveredperson"2 means any tenant, lessee, or resident of a residential property who provides to
   their landlord, the owner of the residential property, or other person with a legal right to pursue
   eviction or a possessory action,3 a declaration under penalty of pei ury indicating that:




   1 For purposes of this Order, person includes corporations, companies, associations, firms, partnerships, societies,
   and joint stock companies, as well as individuals.
   2 This definition is based on factors that are known to contribute to evictions and thus increase the need for
   individuals to move into close quarters in new congregate or shared living arrangements or experience
   homelessness. Individuals who suffer job loss, have limited financial resources, are low income, or have high out-of-
   pocket medical expenses are more likely to be evicted for nonpayment of rent than others not experiencing these
   factors. See Desmond, M., Gershenson, C., Who gets evicted? Assessing individual, neighborhood, and network
   factors, Soc Sci Res. 2017;62:362-377. doi:10.1016/j.ssresearch.2016.08.017, (identifying job loss as a possible
  predictor of eviction because renters who lose their jobs experience not only a sudden loss of income but also the
   loss of predictable future income). According to one survey, over one quarter (26%) of respondents also identified
  job loss as the primary cause of homelessness. See 2019 San Francisco Homeless Count & Survey Comprehensive
  Report, Applied Survey Research, at 22, https://hsh.sfgov.org/wp-
  content/uploads/2020/01/2019HIRDReport_SanFrancisco_FinalDraft-l.pdf. (last viewed Mar. 24,2021).
  3 As used throughout this Order, this would include, without limitation, an agent or attorney acting on behalf of the
  landlord or the owner of the residential property.
Case 4:21-cv-00154-SDJ-KPJ Document 31-1 Filed 04/15/21 Page 2 of 2 PageID #: 305




   assisted multifamily properties. Furthermore, tenants can visit consumerfinance, gov/housing for
   up-to-date information on rent relief options, protections, and key deadlines.

   EFFECTIVE DATE
   This Order is effective on April 1, 2021, and will remain in effect through June 30, 2021, subject
   to revision based on the changing public health landscape.

   In testimony whereof, the Director, Centers for Disease Control and Prevention, U.S.
   Department of Health and Human Services, has hereunto set her hand at Atlanta, Georgia, this
   28th day of March 2021.




   Rochelle P. Walensky, M.D., M.P.H.

   Director,

   Centers for Disease Control and Prevention
